Citation Nr: 0306832	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran had active service from July 1969 to February 
1971. 

Service connection for a cardiovascular disorder (claimed as 
an enlarged heart) was denied in an April 1972 rating 
decision.  The veteran did not appeal that decision.  

In July 1997, the RO received the veteran's claim for service 
connection for a cardiovascular disorder (claimed as a heart 
condition).  In a March 1998 rating decision, the RO declined 
to reopen the claim.  The veteran disagreed with the March 
1998 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in January 1999.  

The veteran testified at a RO hearing in April 1999.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

In June 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued the previous 
denial.  

In December 2002, the Board requested an opinion from a VA 
physician concerning the veteran's contentions.  An opinion 
dated January 7, 2003 has been added to the veteran's VA 
claims folder.  The veteran and his accredited representative 
were provided a copy of the opinion and their response was 
invited.  In March 2002, the veteran's accredited 
representative submitted additional argument, which has been 
reviewed by the Board. 

Other issues

In addition to denying the veteran's claim for service 
connection for a cardiovascular disorder, the April 1972 
rating decision also included denials as to claims for 
service connection for an eye disorder, venereal disease, a 
back disorder, and a shoulder and arm disorder.  Those issues 
were not appealed.

In the March 1998 rating decision, in addition to denying the 
veteran's cardiovascular claim, the RO also declined to 
reopen a claim for service connection for a back disorder and 
denied claims for service connection for shoulder and arm 
disorders.  The veteran also perfected appeals as to those 
issues.  In June 1999, the RO issued a decision granting 
service connection for a right arm disorder.  In addition to 
remanding the cardiovascular issue, its June 2000 decision 
included denials as to the veteran's back and shoulder 
claims.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2002).  Because those have been the subjects of 
final decisions, they will be addressed no further in this 
decision.


FINDINGS OF FACT

1.  In an unappealed April 1972 rating decision, the RO 
denied service connection for a cardiovascular disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's April 1972 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence does not support the 
conclusion that the veteran's cardiovascular disorder is 
causally related to his military service or any incident 
thereof.

CONCLUSIONS OF LAW

1.  The RO's April 1972 decision denying service connection 
for a cardiovascular disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the RO's April 1972 decision, new and material 
evidence has been received, and so the appellant's claim of 
entitlement to service connection for a cardiovascular 
disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. §§ 3.156 (2000).

3.  A cardiovascular disorder was not incurred in active 
military service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of this case has been set out above.  
The veteran's claim of entitlement to service connection for 
a cardiovascular disorder was initially denied by the RO in 
April 1972.  Although the RO adjudicated the claim on the 
merits and  the Board remanded the issue in June 2000 without 
discussing whether new and material evidence had been 
submitted, applicable jurisprudence dictates that the Board 
must initially address the matter of whether the evidence 
warrants reopening the claim.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's June 2000 
remand, by the remand itself, by the March 1998 rating 
decision, by the July 1998 statement of the case (SOC), and 
by the June 1999, January 2001 and December 2001 SSOCs of the 
pertinent law and regulations and the need to submit 
additional evidence on his claim.  

Additionally, in October 1997, the veteran was notified of 
specific information still needed to substantiate his claim 
for service connection for a cardiovascular disorder.  The 
veteran was asked to submit dates and locations of medical 
treatment, statements from service people, service medical 
records in his possession and other private and employment 
information.  

Following the June 2000 Board remand, in July 2000, the RO 
sent the veteran a letter requesting specific evidence and 
information concerning private medical treatment from Dr. 
Z.B.B.  The RO informed the veteran that it had requested the 
information directly from the doctor, but that he was 
responsible to ensure its submission.

Most significantly, an attachment to the January 2001 SSOC 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the attachment as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 

In short, a review of the record indicates that the veteran 
has been provided with ample notice of the relative 
responsibilities of himself and VA.  The Board accordingly 
concludes that the notice requirements of the VCAA has been 
satisfied.

Duty to assist

As alluded to above, VA's duty to assist the veteran in the 
development of his claim attached only after a previously 
denied claim has been reopened. 

Pertinent Law and Regulations 

Finality/new and material evidence
 
In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  As the veteran filed his claim prior 
to this date, the earlier version of the law, which follows, 
remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims (the 
Court) noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  
See 38 U.S.C.A. § 5103A (West 2002).  

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

The veteran contends that he has a cardiovascular disorder 
which is due to the inhalation of diesel fumes in service.

New and material evidence

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins, 12 Vet. App. at 218-19.  
After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
cardiovascular disorder.  

At the time of the April 1972 rating decision which denied 
the veteran's initial claim of entitlement to service 
connection for a cardiovascular disorder, the evidence of 
record included his service medical records.  These contained 
a notation that the veteran had a borderline enlarged heart.  
However, that notation was crossed through and replaced with 
a notation of negative findings.  A March 1972 VA examination 
did not record any pertinent findings as to the veteran's 
cardiovascular disorder or its relationship to service. 

The April 1972 VA decision which denied the veteran's claim 
noted the veteran's service medical records, including the 
crossed-out notation of cardiac enlargement.

Since April 1972, evidence added to the veteran's VA claims 
folder includes a December 1980 record showing evidence of an 
old inferior wall myocardial infarction, a June 1993 VA 
examination report showing a diagnosis of coronary artery 
disease, a July 1997 VA examination report showing a 
diagnosis of nonischemic cardiomyopathy, a June 1999 letter 
from Dr. Z.B.B., stating that the veteran's cardiac problems 
were related to ingestion of diesel fumes in service, and a 
January 2003 VA medical opinion stating that veteran's 
cardiovascular disorder was more likely to have resulted from 
his multiple cardiac risk factors than from ingestion of 
diesel fumes in service.  In addition, the evidence submitted 
after April 1972 includes private treatment reports from the 
University of Michigan Hospital dated in May 2002, and a June 
1998 examination report and an August 2000 letter from Dr. 
Z.B.B., several statements submitted by the veteran's family 
members and acquaintances and the transcript of a personal 
hearing.  
  
Together, this evidence provides the elements missing at the 
time of the April 1972 rating decision.  These elements 
include a diagnosis of a current disability, and medical 
nexus evidence in the form of the opinion from Dr. Z.B.B.  
This evidence is, in the opinion of the Board, new and 
material evidence with respect to the issue of service 
connection for a cardiovascular disorder because such 
evidence addresses the question of whether the veteran's 
current cardiovascular disorder was caused by diesel fumes 
inhaled during service.  This evidence was not previously of 
record, it bears directly and substantially upon the specific 
matter under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge, supra.  Therefore, the Board finds 
that the veteran's claim of entitlement to service connection 
for cardiovascular disorder is reopened.

Procedural considerations

At this juncture, before adjudicating the veteran's claim on 
a de novo basis, the Board must ensure that various 
procedural steps have been complied with.

(i.)  Bernard considerations  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, as described elsewhere in 
this decision, the RO has adjudicated the veteran's claim on 
a de novo basis.  The board may therefore proceed to a 
decision on the merits.

(ii.)  The former well grounded claim requirement 

After reopening the veteran's claim of entitlement to service 
connection in March 1998, the RO denied the claim by finding 
that it was not well grounded.  The VCAA eliminated the 
concept of a well grounded claim and superseded the decision 
of the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in the January 2001 SSOC and in 
subsequent SSOCs the RO denied service connection for a 
cardiovascular disorder based on the substantive merits of 
the claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  The Board wishes to 
make it clear that, unlike its deliberations with respect to 
reopening the claim, all evidence must now be evaluated and 
the Justus presumption of credibility in no longer 
applicable.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  

(iii.)  Duty to assist 

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

As noted above, of record is a medical opinion of Dr. Z.B.B. 
which is favorable to the veteran's claim and in fact was a 
basis for the Board's reopening the veteran's claim.  In 
April 1999, the RO wrote to Dr. Z.B.B. and requested 
treatment records for the veteran.  In June 1999, Dr. Z.B.B. 
stated that the veteran had been treated from 1959 to 1973 by 
another doctor previously associated with his practice, but 
who was now deceased.  Dr. Z.B.B. further indicated that in a 
November 1987 fire at that office, all patient records were 
destroyed.  In response to the Board's June 2000 remand, the 
RO again wrote to Dr. Z.B.B. again requesting information and 
treatment records pertinent to the veteran's claim.  In 
September 2000, a statement from Dr. Z.B.B. was obtained.  
Dr. Z.B.B. reiterated that all the veteran's records prior to 
1987 were destroyed by a fire at his office.  

In a March 2001 letter, the veteran referred to treatment 
during service for his claimed cardiovascular disorder at the 
121st Evac Hospital in Korea.  The RO determined that such 
records were not contained in the service medical records and 
tried to obtain these records from the National Personnel 
Records Center (NPRC).  In August 2001, the RO received 
notification from the NPRC that a record search had been 
conducted, but that no additional records were found.  

Although the veteran's representative has expressed the 
possibility that these records were destroyed in the fire at 
NPRC in St. Louis, there is no indication that such is the 
case.  The veteran's service medical records were obtained 
and they do not contain the evidence claimed by the veteran.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran is in receipt of Social Security (SSA) disability 
benefits.  However, under the circumstances here presented, 
obtaining records pertaining to the appellant's receipt of 
disability benefits from SSA is not necessary.  There is no 
basis in the record for believing that SSA records would be 
supportive of the appellant's claim, (i.e. that these records 
would contain a nexus opinion with respect to the alleged 
relationship between the veteran's current cardiovascular 
disability and exposure to diesel fumes in service).  The 
appellant himself does not appear to so contend.  See Brock 
v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his January 1999 VA Form 
9 that he did not want a BVA hearing.  The veteran was 
afforded a personal hearing before the RO, in April 1999, the 
transcript of which is of record.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Entitlement to service connection for a cardiovascular 
disorder

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a cardiovascular disorder was not incurred 
in service or as a result of any incident of service.

The veteran clearly has a current disability, and the first 
Hickson element is not at issue.  The July 1997 VA 
examination report shows a diagnosis of nonischemic 
cardiomyopathy, and a May 2002 record from University of 
Michigan Hospital shows that the veteran is currently 
awaiting a heart transplant.

With respect to the second Hickson element, the veteran has 
made two basic assertions.  He contends that he was exposed 
to diesel fumes during service as a result of an explosion of 
a diesel heater in his vicinity, and that his inhalation of 
those fumes later resulted in the incurrence of a 
cardiovascular disorder.  The veteran contends that he was 
treated in service for the after effects of this incident.  
The veteran also appears to have contended at times that he 
was treated for cardiovascular problems during service or 
within the one year presumptive period after service.  

The Board notes that there is nothing in the veteran's 
service medical records that supports his contention that he 
was exposed to diesel fumes or that he was treated for such 
exposure.  The only evidence other than the veteran's 
statements comes from letters submitted in September 1998 by 
family members of the veteran, and by one of the veteran's 
fellow servicemen, J.D.  However, J.D.'s letter attests only 
to having heard about the incident after the fact.  J.D. does 
not contend that he actually witnessed the event or that he 
had knowledge of any impairment of the veteran's health 
attributable to the diesel heater explosion. The statements 
from family members similarly show only secondary knowledge 
of the incident as related by the veteran.  Accordingly, the 
only evidence of the alleged incident emanates from the 
veteran himself.

The veteran's service medical records do not support his 
contentions that he suffered from or was treated for any 
injury related to a diesel heater explosion in service, nor 
do they document his presence in the vicinity of such an 
explosion.  The RO researched the veteran's contention that 
there were additional service medical records that support 
his claim, but such records could not be found, and there is 
no indication that they exist.  The service medical records 
which do exist make no reference to the alleged inhalation of 
diesel fumes.

Of particular interest are the veteran's claims for various 
disabilities, made in VA Forms 21-526 dated at the time of 
his discharge from active duty in February 1971 and again in 
February 1972.  The veteran did not mention diesel fumes.  In 
his February 1971 claim, he specifically referenced an 
enlarged heart, consistent with the crossed-out reference to 
a borderline enlarged heart in a February 1971 chest 
X-ray report, but he made no reference to diesel fumes or to 
treatment for heart disease.  An April 1993 VA Form 21-526 
does not refer to the diesel fumes incident.  A report from 
Dr. Z.B.B. dated July 6, 1998 did not mention exposure to 
diesel fumes, which is remarkable given the emphasis that Dr. 
Z.B.B. placed on such exposure in a later report.

Also of interest are VA examination reports from March 1972 
and June 1993.  The March 1972 VA examination report, just 
over one year after the veteran left military service, shows 
normal cardiovascular findings.  The June 1993 report shows a 
diagnosis of coronary artery disease, cardiomyopathy and 
hypertension, but despite the inclusion of an extensive 
medical history section, contains no reference to the alleged 
diesel fume inhalation incident or treatment for heart 
disease during or immediately after service.  Indeed, in a 
history provided by the veteran, he stated that he was told 
his heart was enlarged in service, but that he was not 
treated for this condition during or after his period of 
military service.  

It appears that the veteran's first mention of alleged 
exposure to diesel fumes was submitted to VA in an 
"affidavit" [which was in fact an unsworn statement] of the 
veteran submitted in connection with his substantive appeal 
in December 1998, some 27 years after separation from 
service.  This followed the September 1998 lay statements 
referred to above, which were based on the veteran's 
statements to others. 

The Board finds the veteran's recent statements concerning 
his alleged exposure to diesel fumes and in-service treatment 
for heart problems, made in connection with his claim for 
monetary benefits from the government, to be implausible in 
the absence of any reference to such in his medical records 
and in his own statements  for many years after military 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].  See also Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  For these reasons 
the Board has determined that the recently-made statements of 
the veteran concerning inhalation of diesel fumes in service 
are not credible.

The veteran also contends that he was treated for 
cardiovascular complaints in service.  In a July 1998 
examination report, Dr. Z.B.B. stated that the veteran was 
treated while in service for chest pains.  However, as stated 
above, the veteran's service medical records show only a 
borderline enlarged heart, subsequently corrected to show 
negative findings.  There is no indication of any complaint 
of or treatment for chest pains, elevated blood pressure or 
heart problems in service, and there is no objective 
indication that any service records are missing or 
unaccounted for.  

Significantly, in the medical history provided to the VA 
examiner in June 1993 the veteran denied treatment for heart 
problems during and after his military service.  That history 
was consistent with the medical evidence of record.  To the 
extent that the veteran now avers to the contrary, the Board 
places little weight on his current statements, which are 
made in connection with a claim for monetary benefits from 
the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [although the Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements].

In June 1998, Dr. Z.B.B. stated that the veteran was treated 
after service for a heart murmur and hypertension and other 
cardiac related conditions.  However, Dr. Z.B.B. does not 
contend that he treated the veteran himself, but that another 
physician, now deceased, treated him.  He further has stated 
that all records from that period have been destroyed.  Dr. 
Z.B.B. does not state how his knowledge of the veteran's 
treatment was obtained.  As he did not treat the veteran 
during this period, and there are no records of such 
treatment, it must therefore be presumed that his knowledge 
of the veteran's treatment during this period was provided by 
the veteran himself.  The Court has held on a number of 
occasions, however, that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]; Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [a medical opinion that is based on the 
veteran's recitation of medical history, and unsupported by 
clinical findings, is not probative].

The veteran is reported to have suffered his first myocardial 
infarction in 1980, nine years after service.  No 
cardiovascular disorder was shown at separation from service, 
and the only medical record for a number of years after 
service, the report of the March 1972 VA compensation and 
pension examination, pronounced the veteran's cardiovascular 
system to be normal.  

In short, the Board can identify no probative, credible 
evidence that establishes that the veteran was treated for 
cardiovascular symptoms in service or within the one year 
presumptive period after service or that he was exposed to 
diesel fuel during service.  For reasons expressed above, the 
Board rejects the veteran's recent statements to the 
contrary.  The second Hickson element is accordingly not 
satisfied, and the Board concludes that service connection 
cannot be granted on that basis alone.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, for the sake of completeness, the Board will 
also discuss the third Hickson element, medical nexus.

With respect to the third Hickson element, the Board notes 
that the record contains conflicting evidence as to a 
relationship between the current cardiovascular disorder and 
the in-service incident described by the veteran.  The June 
1999 letter of Dr. Z.B.B. states that when diesel fuel is 
oxidized by the body, it turns into a toxic formaldehyde and 
formic acid.  Ingestion or exposure to these chemicals can 
lead to methanol poisoning.  A dose as small as 20 ml could 
cause death in some persons.  As little as 15 ml has been 
proven to cause blindness.  Dr. Z.B.B. further stated that 
diesel fuel poisoning in the veteran has manifested itself as 
headaches, dizziness, shortness of breath, nausea, severe 
abdominal cramps, chronic back pain, central nervous system 
depression and respiratory failure.  Severe abdominal 
tenderness and spasm or nuchal rigidity has also been present 
in the veteran.  He concluded that, in his opinion, given the 
family history and the ingestion of the diesel fuel fumes, 
the veteran's health has been severely compromised and these 
incidences are attributable to the veteran's cardiac 
problems.  

In December 2002, the Board requested an expert medical 
opinion to determine the likelihood that inhalation of diesel 
fumes could cause the veteran's cardiovascular disability.  
In January 2003, a medical opinion was obtained from the 
Chief of Cardiology at the Baltimore VA Medical Center.  The 
VA cardiologist noted the veteran's history of multiple 
cardiac risk factors, such as cigarette smoking, cocaine use, 
and excessive alcohol use, hypertension, hyperlipidemia, and 
a positive family history of coronary disease, mild chronic 
renal insufficiency, gout and obesity.  He stated that he was 
not aware of any good evidence that a one-time exposure to 
diesel fumes was a strong risk factor for heart disease.  He 
stated that it was more likely that the heart disease was 
related to the enumerated risk factors.  Although it was 
possible that the veteran developed some cardiovascular 
disease prior to leaving service, he saw no conclusive 
evidence either for or against this possibility.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board finds that Dr. Z.B.B.'s opinion that the veteran's 
cardiovascular disorder was caused by inhalation of diesel 
fumes in service is speculative, as it is based on the 
fundamental assumption that the veteran's account of inhaling 
diesel fumes in service is accurate.  The foundation of his 
opinion therefore appears to be merely a recitation of the 
veteran's statements to this effect, and not any medical or 
diagnostic testing or findings.  As noted above, Dr. Z.B.B.'s 
July 1998 report did not mention diesel fuel at all; one may 
surmise that at that time the veteran did not even mention 
diesel fuel to Dr. Z.B.B.  In any event, the Board accords 
the June 1999 opinion little weight of probative value.  See 
Godfrey, 8 Vet. App. at 121.  

The Board finds the December 2002 VA cardiologist's opinion 
more persuasive than that of Dr. Z.B.B., as it accounts for 
all potential causes of the veteran's cardiovascular 
disorder.  Dr. Z.B.B. reported some of the cardiac risk 
factors in July 1998; however his June 1999 opinion, which 
purports to establish a relationship between the current 
cardiovascular disorder and inhalation of diesel fumes, Dr. 
Z.B.B. did not address the potential impact of these risk 
factors.  

The Board also notes that the opinion of Dr. Z.B.B., in 
addition to being in conflict with that of the VA 
cardiologist, appears to be somewhat incongruous with his 
previous findings in July 1998.  As stated, in July 1998, Dr. 
Z.B.B. made no reference to the veteran's alleged diesel fume 
incident, but discussed some of the cardiac risk factors 
addressed by the VA cardiologist, including the veteran's 
family history of cardiac disease, cigarette smoking and 
substance abuse.  The Board finds it particularly noteworthy 
that the change in Dr. Z.B.B.'s opinion as to the cause of 
the veteran's cardiovascular disorder and his attribution of 
the disorder to inhalation of diesel fumes occurred two 
months after the veteran's April 1999 hearing.  In that 
hearing, the veteran related his account of inhaling diesel 
fumes and was told by the Hearing Officer that he needed to 
produce medical evidence relating his current disorder to 
that incident.  The Hearing Officer told the veteran that 
what he needed was a medical statement in writing that it is 
the examiner's opinion that "this heart condition is related 
to the [diesel heater explosion] incident in service."  

In short, Dr. Z.B.B.'s June 1999 opinion appears to be based 
primarily on statements of the veteran, which the Board 
affords little credibility.  Moreover, in light of the noted 
inconsistencies in Dr. Z.B.B.'s July 1998 and June 1999 
findings, the Board finds Dr. Z.B.B.'s June 1999 opinion that 
the veteran's current cardiovascular disorder is related to 
inhalation of diesel fumes in service unpersuasive.  

The Board observes in passing that medical reports from Dr. 
G.E.K. in August 2001 and from Dr. K.S. in October 2001, 
describe the veteran's account of being exposed to diesel 
fumes in service but they offer no opinion as to the 
relationship between such exposure and the current 
cardiovascular disorder.  

The veteran's representative specifically made reference to 
the August 2001 report at page 1 of the March 2002 informal 
hearing presentation.  The representative stated that the 
medical history, as described by the veteran, was provided at 
a time that it may be presumed that he desired to give a 
complete and accurate account of his history, so as to assist 
in the appropriate diagnosis and treatment of his condition.  
The Board has less confidence than does the veteran's 
representative as to the veteran's motives.  As discussed in 
detail above, the history of exposure to diesel fumes as 
related by the veteran and as reported by Dr. G.E.K. is 
completely unsubstantiated in the records pertinent to 
service and was in fact rendered in the midst of the 
veteran's appeal for VA benefits.  Applying the 
representative's own reasoning, greater weight should be 
ascribed to the veteran's statements, or lack of statements 
over many years to health care providers when monetary 
benefits were not at issue.  That is precisely the Board's 
reasoning in rejecting the veteran's current statements made 
to Dr. G.E.K. and others.  Therefore, the veteran's self-
reported history does not gain any credibility when 
transcribed by Dr. G.E.K.
It is now well established that information from a veteran 
which is merely transcribed by another still amounts only to 
a statement from the veteran. 
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that an opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].
 
For reasons expressed above, the Board concludes that the 
third Hickson element is not satisfied.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's 
cardiovascular disorder resulted from his military service.  
The veteran's claim of entitlement to service connection for 
a cardiovascular disorder is accordingly denied.


ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

